Title: To James Madison from Richard Soderstrom, 18 December 1808
From: Soderstrom, Richard
To: Madison, James



Sir
George Town Decem: 18th. 1808.

It is with the greatest Reluctance that I again address you on the Subject contained in my letters of the 7th. 13th & 16th. Ultmo:, and to which letters to this moment you have not been pleased to favor me with any answer, Except only the Verbal one the 12th. Ultmo: at your table, to which I replied the 13th. Ultmo:  Before I proceed further on this disagreeable Subject, Permit me to Call your Polit Attention to the Course which I have pursued on Similar occasions from the year 1789.  In the present Case the same Course has been pursued by me, as in others ever Since I became a public Servant of His Majesty and the Swedish Government, that is to say, that when any Case or Cases have been in question, and different oppinjions entertained, of the Laws passed by Congress since the year 1789 as before mentioned, the oppinions of Eminent professional men have been taken by me and laid before the proper departments, and decisions there on have been Granted.  The laws to which I allud, are 1st: the law prohibiting the african Slave trade, 2d. the Embargo law of 1794, 3d. the Non Inter Course law with France of 1798, 4t. the non-Intercourse with St: Domingo of 1806, and lastly the Embargo law the 22d. Decr: last.
For the purpose of being fully understood by you on the Subjects in question, and which are intended for the decission of the President of the United States, I have the Honor to send here with Copies of what passed between the Secretary of the Treasury and myself on the Subject of two Vessels, and the Certificates which I requested of the Collector of Baltimore, and he refused to give me, and which never a Collector ever did before, except the one now in Baltimore.  You will please to observe that on the 21t. March last I first addressed the Secretary of the Treasury on the Subject of the two Vessels purchased by Two Swedes, about two months after the Embargo law had passed, and was in full force.  See No: 1.  On the Same 21st: of March I recieved the Secretary’s answer, containing his explanation of what he Conceived to be the meaning and Spirit of the Embargo law.  See No: 4.
After this time I suspended all further application, untill these Swedish purchasers again requested me to renew my application in their favor, and at the same Time desired me to obtain new and stronger opinjons, of the most able lawyers on that Case, and to lay the same, when obtained, before the Secretary of the Treasury.  This was done the 15th. of July last  See No: 2.  To this letter I recieved the Secretary’s answer dated the 8th. of September last, And at the same time he acknowledged the reciept of my letter dated Philadelphia the 6th. of September, on the Subject of the Certificates mentioned above.  See my letter No: 3. and the Secretarys answer No: 5.
On the Content of this the Secretary’s letter I need not to say any thing, But beg leave to Call to your kind attention certain Circumstances which took place in the year 1806. when the non Inter Course law with St: Domingo was Carried into execution.  At that time Certain Swedish Vessels, which had arrived in this Country, consigned to American Citizen’s, when about to return to Swedish ports, Clearance’s at the Custom House at Philadelphia were refused to them, unless Bonds were given that they would not go to St. Domingo.  It was also denied, that Swedish Subjects had a Right to Come here, purchase American Vessels, load them with Cargoes, put them under the Swedish flag, and then to Clear them out for Swedish ports, Except Bonds were given to the Value of Vessel and Cargo, that they Should not go to St: Domingo  On this occasion the same Course was pursued.  I forwarded by the owner of the Vessels opinjon obtained of Messrs. Ingersoll Duponceau and Lewis to the Secretary of the Treasury, Exclusive of Mr: Dallas’ opinion against me, and the owners, which I saw in the Collectors hand of the Custom House of Philadelphia, and after some weeks delay a decision was obtained in favor of the owners.  Whether those Cases were ever laid before the President of the united States I am uninformed, or Whether, I in the letter I had the Honor of writing the Secretary of the Treasury, I requested him to lay these Cases before the President of the united States I do not recollect, But directions were given to the Collector at Philadelphia and afterwards in Similar Cases bonds were never required
Allow me to assure you, Sir, that before I made this new applications to the Secretary of the Treasury, I maturely considered whether I was compelled to look upon the Secretarys explanation of the Embargo law as binding, and as the highest Authority, or whether I had not the right to ask of the President of the United States his decission of the Questions now before you.  From all which you will be pleased to observe, that the Course which I now pursue, is the same with that pursued in the Cases before Cited.  I have considered with the greatest attention the Reasons which you were pleased to give for refusing me a Small Vessel to Send to the Island of St: Bartholimews with dispatches, and to return here again. Again Permit me to recall to your Recollection, and to ask Whether it was not, during the last winter, given to be understood, when the Embargo law was known that foreign Agents should have leave to Send two Vessels each, with dispatches or for Account of their respective Governments, If they should think proper or want them, But that these Vessels should not exceed 100 Tons.  I asked for one in the month of March last, And you did not refuse me, but requested me to apply to the Treasury department which I did.  At the Same time, I assured you, as well as the Secretary of the Treasury (Verbally) that if I could get any other way of sending my dispatches with safety I would prefer it, as then I should save my Government very considerable expences, and you as well as the Secretary of the Treasury much trouble.  Sorry I am that I should consider the expences as of any consequence, as the dispatches I then forwarded by way of St: Thomas, never came to hand, and the Vessel I never heard of.  Certainly His Majesty and the Swedish Government cannot expect to meet with so unfriendly treatment from the Government of the United States, as to be refused what is Granted to other Nations, And to Nations who for years have Committed the greatest Injuries to the United States, when it is also Considered (and Publicly known) that every favor in Swedish ports, and else where, have been Shown to the American Citizens.
You will allow me to say (and I hope not thought improper) that I think it impossible that the President will refuse me a Licence for the Small Vessel in question, or any other. But if Contrary to my expectation the President of the United Should think proper on this renewell of my former application to refuse me a licence, for such a Vessel which is granted to all foreign Agents, who have the Honor of Representing their Respective Governments here, And also Refuse to grant directions to the Collector at Baltimore to give me certain Certificates as stated in my letter to you the 13th. Ultmo:, I trust you will be so obliging as to give me such an answer, as I may lay before His Majestys Government, to prove the dispositions of the Government of the United States towards His Majesty and His Majesty’s Government, which has ever shown the most friendly disposition towards the United States.  With Great Respect I have the Honor to Remain Sir Your most Obed: Hble: Servant

Richd: Söderstrom

